
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1694
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Graves of
			 Missouri submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services
		
		RESOLUTION
		Commending The Wall that
		  Heals.
	
	
		Whereas since its inauguration by the Vietnam Veterans
			 Memorial Fund on Veterans Day, November 11, 1996, The Wall That Heals has
			 offered the opportunity for those who lost their lives in the Vietnam War to be
			 honored by family and friends in their respective hometowns;
		Whereas The Wall That Heals is a half-scale replica of the
			 Vietnam Veterans Memorial located in Washington, the District of
			 Columbia;
		Whereas The Wall That Heals is the only traveling replica
			 directly affiliated with the Vietnam Veterans Memorial in Washington, the
			 District of Columbia;
		Whereas The Wall That Heals travels to communities
			 throughout the United States and has been seen by millions of people in more
			 than 300 cities and towns throughout the Nation; and
		Whereas the display also features a traveling museum and
			 information center providing a comprehensive educational component to enrich
			 and complete visitors’ experiences: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends The Wall
			 That Heals for honoring those that made the ultimate sacrifice and served
			 honorably in the Vietnam War; and
			(2)embraces the
			 remembrance it delivers to communities throughout the United States.
			
